                   Case 4:20-cv-02671-PJH Document 2 Filed 04/17/20 Page 1 of 1



 1   Robert K. Phillips – 135088
     Mana Ettefagh - 304381
 2   PHILLIPS, SPALLAS & ANGSTADT LLP
     505 Sansome Street, Sixth Floor
 3   San Francisco, California 94111
     Telephone: (415) 278-9400
 4   Facsimile: (415) 278-9411
 5   Attorneys for Defendant,
 6   WALMART INC.

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                   NORTHERN DISTRICT OF CALIFORNIA
10    ROHINI SUNDARAM and ANAND                              Case No. 3:20-cv-2671
      CHANDRAN,
11
                                                             (Alameda County Superior Court Case No.
12                     Plaintiffs,                           RG20056779)

13            v.                                             DEFENDANT WALMART INC.’S
                                                             CERTIFICATE OF INTERESTED
14    WALMART INC. and DOES 1 to 10,                         ENTITIES OR PERSONS
15
                       Defendants.
16

17

18           Pursuant to Civil L.R. 3-15, Defendant WALMART INC., by and through its counsel of record,

19   the law office of PHILLIPS, SPALLAS & ANGSTADT, LLP is informed, believes and thereon certifies

20   that as of this date, other than the named parties, there is no such interest to report.

21

22                                                   Respectfully submitted,

23   Dated: April 17, 2020                           PHILLIPS SPALLAS & ANGSTADT LLP

24
                                                     By: _____________________________
30                                                         Robert K. Phillips
                                                           Mana Ettefagh
26                                                         Attorneys for Defendant
                                                           WALMART INC.
27

28
                                                    -1-
                    DEFENDANT WALMART INC.’S CERTIFICATE OF INTESTED ENTITIES OR PERSONS
